Citation Nr: 1533614	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.
.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel	


INTRODUCTION

The Veteran had active service from February 1984 to April 1994.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma, which granted service connection and assigned an initial 0 percent rating for hepatitis C, effective March 15, 2006. 

This matter was previously before the Board in November 2011, at which time the Veteran's claim for a compensable initial rating for hepatitis C was denied.  The Veteran appealed the November 2011 Board decision to the United States Court of Appeals for Veterans Claims.  The November 2011 Board denial was vacated and remanded to the Board by the Court in a May 2013 Memorandum decision.

In January 2014, the Board remanded this matter for additional development consistent with the Court's May 2013 Memorandum decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's hepatitis has been manifested by intermittent fatigue, with no complaints of anorexia or incapacitating episodes.
 
2.  The evidence of record is against a finding that the Veteran has anorexia or incapacitating periods due to service-connected hepatitis.
 
3.  The evidence of record is against a finding that the Veteran's hepatitis is manifested by near-constant debilitating symptoms, such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

4.  There is no evidence that the Veteran had other diagnoses or an exceptional disability picture that would warrant a higher service-connected disability rating, to include on an extra-schedular basis.



CONCLUSION OF LAW

The criteria for entitlement to an initial compensable rating for hepatitis C, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.114, Diagnostic Code 7354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004). If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The notice requirement apply to all elements of a claim, to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran is appealing the initial rating for hepatitis C.  Because the August 2006 rating decision granted service connection, that claim was substantiated.  Filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2014). 

The January 2008 statement of the case notified the Veteran of the relevant diagnostic code and criteria for rating hepatitis.  38 C.F.R. §§ 4.114, Diagnostic Code 7354 (2014).  The Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board also notes that the Veteran was informed of the pertinent criteria in May 2008 VA correspondence.  Thereafter, the Veteran was provided with a January 2014 letter advising her that she had the right to submit additional evidence and argument.

With regard to the duty to assist, the claim's file contains the Veteran's service medical records, VA medical examination and treatment records, and the statements of the Veteran in support of her claim. The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  In the March 2008 substantive appeal, the Veteran indicated that she had not had private treatment for her hepatitis.  The VA medical records, and the statements of the Veteran, also show that she has declined treatment.  The June 2009 VA medical record shows that the Veteran had a liver ultrasound scheduled in the future.  The Board finds that a remand to obtain any such record is not warranted.  The rating criteria for hepatitis are based on symptoms that may be readily observable by the Veteran or others, including medical professionals.  Thus, an ultrasound would not be relevant to the issue of rating the disability.

VA examinations with respect to the issue on appeal were obtained in June 2006 and June 2009.  In addition, a VA medical opinion was obtained in March 2014.  38 C.F.R. § 3.159(c)(4) (2014).  When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on a review of the pertinent medical records, an interview with the Veteran regarding her symptoms, and an examination of the Veteran.  In the substantive appeal, the Veteran claimed that the information in the June 2006 VA examination report was false.  However, the Board finds that it is essentially consistent with some other statements of record and the medical records.  In addition, she was provided another examination in June 2009.  The examination reports provided findings for consideration in rating the disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hepatitis is evaluated under Diagnostic Code 7354.  Under Diagnostic Code 7354, a 0 percent rating is warranted for nonsymptomatic hepatitis C.  A 10 percent rating is warranted for serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection:  intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.

A 20 percent rating is warranted if hepatitis C is productive of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past twelve-month period. 

A 40 percent rating is assigned if hepatitis C is manifested by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent rating is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

A 100 percent rating is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 (2014).

Hepatitis C sequelae (such as cirrhosis of the liver) will be rated under an appropriate diagnostic code, but not using the same signs and symptoms as the basis for rating under Diagnostic Code 7354 and under a diagnostic code for sequelae.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) (2014).

For purposes of rating conditions under Diagnostic Code 7354, incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2) (2014).

The term minor weight loss means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Baseline weight means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2014). 

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service-connected for hepatitis C, rated 0 percent, effective March 15, 2006.  To warrant a higher 10 percent rating, the evidence of record would need to show that the Veteran had intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week during the past 12 months. 

The June 2006 VA examination report shows that the Veteran reported that she had noticed episodic fatigue occurring approximately two times per month.  She further stated that she had missed six days of work in the past year due to fatigue.  She did not have any incapacitating episodes.  The Veteran denied symptoms such as malaise, anorexia, weight loss, and right upper quadrant pain, other than that occurring when she took nonsteroidal anti-inflammatory medications for back pain. 

A July 2007 VA medical record shows that the Veteran was taking methocarbamol daily for muscle spasm and it may cause drowsiness.  The only complaints by the Veteran were intermittent tingling sensation in the face and in the lower extremity.  It was noted that she had "no other complaint today."

In a March 2008 substantive appeal, the Veteran stated that she had frequent fatigue several times a month and had missed work because of that.  She also stated that she was nauseated, had several bowel movements in one day, had right upper quadrant discomfort (not pain) most days, blurry vision when she awoke, and fatigue and malaise for days.  She noted that two to three days a month, she felt bloated in the abdomen.

A May 2009 VA medical record shows that the Veteran reported doing well.  She denied any abdominal pain.  There was no nausea or vomiting, and no change in bowel movements.  She complained of mild fatigue and hot flushes attributed to menopause.  The May 2009 record shows that she was "at present asymptomatic, with no evidence of cirrhosis clinically, or on labs."

A June 2009 VA examination report shows that the Veteran reported increasing symptoms of nausea, malaise, and right upper quadrant pain.  She stated that she had daily, moderate malaise.  She reported right upper quadrant pain which was dull and occurred approximately two times per week and was moderate in severity, and daily nausea which occurred primarily in the evenings before she ate dinner.  At times, she had a queasiness which awoke her from sleep.  She denied vomiting, but reported retching.  She denied anorexia or arthralgias related to hepatitis.  She did not have incapacitating episodes severe enough to require bed rest or treatment by a physician.  She denied weight loss or anorexia.  She did not have weakness.  She reported a change in her bowel movements in terms of color and that she had approximately five bowel movements per day.  She denied diarrhea or constipation.  She reported that she felt bloated on a daily basis.  She described fatigue approximately 15 to 20 days out of the month. 

In a February 2014 VA medical opinion, a VA physician noted that a review of the Veteran's claims file records in detail and that a review of peer-reviewed journals and uptodate.com for the symptoms of Hepatitis C infections.  The physician noted that the Veteran's medical records showed that the Veteran had a diagnosis of Hepatitis C, genotype 1b, status post liver biopsy in 2001 that failed to show cirrhosis.  The Veteran had elected not to undergo any treatment for it.  The VA physician noted that the Veteran complained to her primary care provider in July 2007 of having a tingling sensation in the face and lower extremities off and on for a few days and that she had also been under some personal stress.  The primary care provider attributed her symptoms to stress at that time.  In May 2009, the Veteran was seen for follow-up at the VA Medical Center liver clinic where she complained of hot flashes and mild fatigue which the liver specialist attributed to menopause.  The physician noted that according to peer-reviewed journals and uptodate.com, the symptoms of chronic Hepatitis C were:  

      Most patients with chronic hepatitis C infection are asymptomatic
      or have only mild nonspecific symptoms.  The most frequent 
      complaint is fatigue; other less common manifestations include 
      nausea, anorexia, myalgia, arthralgia, weakness, and weight loss.  
      The symptoms are rarely incapacitating and may be difficult to 
      ascribe to liver disease alone.  

It was that VA physician's medical opinion that the Veteran's complaints of increased bowel movements, bloating, tingling in the face and lower extremities, a strange taste in the mouth, and blurry vision were not symptoms of hepatitis C.  

The Board notes that the Veteran is competent to report symptoms that she experiences that may be necessary for a compensable rating.  The Board also notes that the Veteran has experience and training as a nurse.  However, the Board also notes that in weighing credibility, VA may consider interest, bias, inconsistent statements, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498 (1995).   In the present claim, the Veteran claimed numerous symptoms at the June 2009 examination for compensation purposes.  However, less than two weeks earlier at the "liver clinic," the Veteran stated that she was doing well, she denied any abdominal pain, she had no nausea or vomiting, and she had no change in bowel movements.  She complained of mild fatigue and hot flushes, which were attributed to menopause.  The Board finds that the statements made for follow up medical purposes at the "liver clinic" are more likely to be truthful than those made for compensation purposes.  The Board also notes that the Veteran has indicated that she has not had any private treatment, and has refused VA treatment.  The May 2009 record reflects "at present asymptomatic, with no evidence of cirrhosis clinically, or on labs."

The Board notes that if the Veteran had the majority and severity of the symptoms reported by her in the substantive appeal and at the June 2009 VA examination for compensation purposes, it would have been reasonable for her to have sought medical treatment or to have reported those symptoms at the May 2009 liver clinic visit, which was solely for the purpose of determining the progress and possible treatment of the Veteran's hepatitis, or at the July 2007 medical appointment. 

The Board notes, that even if the Board determined that the Veteran was credible with regard to her symptomatology in June 2009, her symptoms would still not warrant a compensable rating.  A 10 percent rating is warranted when there is serologic evidence of hepatitis C infection and the following signs and symptoms due to the hepatitis infection:  intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  The Veteran has denied anorexia, such as in June 2006 and June 2009 VA records.  In addition, there is no evidence of incapacitating episodes, as shown in June 2006 and June 2009 VA medical records.  As the evidence of record is against anorexia or incapacitating episodes, an initial compensable schedular rating is not warranted. 

The Board has considered whether there is any other applicable Diagnostic Code which would provide the Veteran with a higher rating, and finds that there is not.

The Board has considered whether the evidence demonstrates entitlement to a higher rating based on all applicable criteria.  However, the Board concludes that the evidence of record does not demonstrate a disability picture that more closely approximates a 20 percent, 40 percent, or 60 percent disability rating.  Because of the successive nature of the rating criteria of Diagnostic Code 7354, the rating criteria for each of these higher disability ratings includes the criteria for each lower disability rating.  Thus, the three criteria listed in the 10 percent rating must be met in order to warrant any higher rating.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  Because the Veteran does not have anorexia or incapacitating episodes, a compensable rating is not warranted for any portion of the rating period on appeal.  The Board also notes that the competent credible evidence is against a finding that the Veteran has near constant debilitating symptoms necessary to warrant a 100 percent rating.  While the Board is sympathetic to the Veteran's diagnosis of hepatitis, the Veteran's service-connected hepatitis C disability is not manifested by symptoms that would warrant an initial compensable rating at any point since the effective date of the grant of service connection.  Significantly, the most recent February 2014 VA examiner concluded that the Veteran's complaints of increased bowel movements, bloating, tingling in the face and lower extremities, having strange taste in the mouth, and blurry vision were not symptoms of hepatitis C.  The examiner cited to peer-reviewed medical literature to determine the symptoms of hepatitis C and found that the Veteran's claimed symptoms were not symptoms of hepatitis C.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that February 2014 VA examiner's opinion more persuasive than the Veteran's claim that those are symptoms of hepatitis C because the VA examiner was a medical doctor with a greater level of training that the Veteran's medical training.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration. First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the schedular rating for the service-connected disability addressed in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned.  The criteria for the rating assigned reasonably describe the Veteran's disability level and symptomatology.  The criteria for higher alternative ratings have been discussed.  Therefore, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture and that there is nothing exceptional or unusual about the Veteran's hepatitis C disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The evidence does not suggest that any of the related factors are present.  The Veteran does not contend, and the evidence of record does not show, that the service-connected disability caused her to miss an inordinate amount of work or otherwise has markedly interfered with employment or has resulted in any hospitalizations.  The evidence shows that she experiences difficulty in daily life, but those difficulties are not indicative of a marked interference with employment as a result of the service-connected disability.  The Board finds, therefore, that the Veteran's service-connected disability at issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2014).  The Board notes that in June 2014, an administrative decision found that referral for extra schedular consideration was not warranted.  The Board concurs with that finding as the evidence does not show an exceptional or unusual disability pictures, marked interference with employment, or frequent hospitalization.

The Board notes that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where the rating of the individual disabilities fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, even resolving all reasonable doubt in favor of the Veteran, there is no indication that the Veteran's combined service-connected hepatitis C and low back disabilities demonstrate an exceptional or unusual disability picture warranting extra-schedular consideration.  The Board finds that the evidence does not show that those disabilities combine to produce any exceptional or unusual disability picture, with marked interference with employment or frequent hospitalization.  Therefore, the Board finds that referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

Lastly, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran has indicated that she has missed some time at work due to her hepatitis C disability, there is no evidence in the record suggesting that the Veteran is unemployed due to her service-connected hepatitis C disability or that she is unable to secure or follow a substantially gainful occupation by reason of the combined effects of her service-connected disabilities.  Accordingly, the Board finds that the evidence does not suggest that unemployability is shown such that a claim for TDIU must be considered or is raised by the record.


ORDER

Entitlement to an initial compensable rating for hepatitis C, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is denied. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


